Citation Nr: 0701789	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  00-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
a left varicocele, prior to October 13, 2000.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left varicocele from October 13, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1973 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 10 percent rating 
for a left varicocele.  The veteran's case has since been 
transferred to the Winston-Salem, North Carolina, regional 
office RO.  

In an August 2005, rating decision the RO increased the 
evaluation for the left varicocele was increased to 20 
percent, effective October 13, 2000.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the veteran's claim 
remains on appeal before the Board. 


FINDINGS OF FACT

1.  Other than straining exhibited in July 2000; the veteran 
did not have any genitourinary symptoms prior to October 13, 
2000.  

2.  Since October 13, 2000 the veteran has had nocturia three 
times per night, daytime voiding at greater than one hour 
intervals, and complaints of pain, without evidence that the 
left varicocele requires that the veteran wear absorbent 
materials. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left varicocele prior to October 13, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.115a, 4.115b, Code 7529 (2006). 

2.  The criteria for an evaluation in excess of 20 percent 
for a left varicocele since October 13, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.20, 
4.115a, 4.115b, Code 7529.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran VCAA notice by letter dated in 
January 2005.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with information pertaining to the 
Dingess elements in an October 2006 letter.  Unfortunately, 
the veteran's claim has not been readjudication since that 
time.  However, service connection has been granted, and the 
first three Dingess elements are substantiated.  Further 
notice in this regard is not required.  The veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate entitlement to a rating, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the timing 
of the notice provided to the veteran on this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran's claim and original decision are 
dated prior to the enactment of the VCAA.  Therefore, 
notification prior to the original decision was impossible.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded necessary VA examination for his disabilities.  In 
addition, all identified records that are available have been 
obtained, including extensive records from the Social 
Security Administration.  The RO has certified that certain 
VA records identified by the veteran either do not exist or 
are unobtainable.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA has 
been met. 

Increased Evaluation

The veteran contends that the evaluation for his left 
varicocele is inadequate to reflect its current level of 
severity.  He states that this disability results in frequent 
urination, dribbling, and incontinence.  In addition, the 
veteran says that he has constant pain at the surgery site 
for this disability, which he attributes to the varicocele.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The records indicate that entitlement to service connection 
for status post left varicocele was established in a March 
1980 rating decision, effective from February 1979.  A zero 
percent evaluation was initially assigned for this 
disability, but the rating was increased to 10 percent in a 
June 1981 rating decision, also effective from February 1979.  
A December 1993 rating decision confirmed the 10 percent 
evaluation.  

The rating schedule does not contain an entry for 
varicoceles.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In this case, the RO has at various times evaluated the 
veteran's left varicocele by analogy to the rating codes for 
include atrophy of a testis and cystitis.  See 38 C.F.R. 
§ 4.115b, Codes 7512, 7523.  In addition, the rating code for 
a post-phlebitic syndrome of any etiology has also been 
considered.  See 38 C.F.R. § 4.104, Code 7121.  

The Board notes that the February 1999 rating decision on 
appeal evaluated the veteran's left varicocele by analogy to 
the rating code for benign neoplasms of the genitourinary 
system.  See 38 C.F.R. § 4.115b, Code 7529.  

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).  Given this definition and 
the symptoms the veteran attributes to his disability, 
38 C.F.R. § 4.115b, Diagnostic Code 7529 is the most 
appropriate rating code for the evaluation of the veteran's 
disability.  

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7529.  As there is no evidence 
of renal dysfunction attributable to the veteran's 
varicocele, the Board will evaluate the veteran's disability 
as a voiding dysfunction. 

Urine leakage which requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling.  Urine leakage which 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  The wearing of absorbent materials which must be 
changed less than two times per day is evaluated as 20 
percent disabling.  38 C.F.R. § 4.115a.

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits 
continuation of the 20 percent evaluation.  The veteran may 
also receive an increased rating to 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology such as 
hesitancy, slow or weak stream, or decreased force of stream 
with any one or combination of the following symptoms is 
evaluated as 10 percent disabling.  These symptoms include 
post void residuals greater than 150 cc., markedly diminished 
peak flow rate, recurrent urinary tract infections, and 
stricture disease requiring periodic dilation every two to 
three months.  Obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times a 
year is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.115a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes VA treatment records dated in 1998.  
These records are negative for complaints or treatment for 
genitourinary symptoms.  

Records from Catholic Medical Center of Brooklyn show that 
the veteran was receiving home health care for a variety of 
nonservice connected disabilities in 1998.  These records do 
not show any treatment or complaints for genitourinary 
symptoms.  October 1998 records note in a review of the 
veteran's systems that he was voiding normally.

The veteran was afforded a VA genitourinary examination in 
November 1998.  This examination was negative for any 
obstructive or irritative voiding symptoms.  He denied a 
history of urinary tract infections.  He also denied having 
any hospitalizations for any urinary tract disease, although 
he had a history of surgery for his left varicocele 
approximately 20 years ago.  The veteran denied needing 
urinary catheterizations.  There were no diseases that 
affected sexual function.  Physical examination was normal.  
The impression was that the veteran did not have any current 
genitourinary pathology.  

Records dated from August 1998 to June 1999 from Visiting 
Nurse Service of New York are also negative for relevant 
symptoms.  He was frequently noted to be voiding within 
normal limits. 

VA treatment records dated from 2000 to 2002 show that the 
veteran was seen by the urology department on several 
occasions.  July 2000 records note that an urethorgram had 
showed narrowing of the prostatic urethra.  He was able to 
void to completion but with straining.  At this juncture, the 
Board notes that the narrowing of the urethra has not 
specifically related to the veteran's varicocele by this or 
any other medical professional.  

VA records dated July 2000 include discharge instructions 
following a urological procedure.  The nature of the 
procedure was not noted.  

Records dated October 13, 2000 note that the veteran had 
nocturia three times a night, with some leakage after 
voiding.  He believed he was unable to fully empty his 
bladder at times.  The veteran's last urinary analysis had 
revealed bacteria, and he currently had dysuria.  October 25, 
2000 records show that the veteran still complained of 
urinary hesitancy, dribbling, and nocturia.  

The veteran's symptoms continued as before in November 2000, 
but he was noted to have improved to nocturia times two in 
December 2000.  He mostly complained of post void dribbling 
and spilling urine in his bed.  There was a slight 
obstructive pattern on uroflow, with irritative/obstructive 
voiding symptoms, but he was voiding to completion.  

Records dated from January 2001 to November 2001 indicate 
that the veteran was followed for his diabetes, but also show 
that he had urethral obstructive disease.  

April 2002 neurology records show that the veteran has a 
history of suprapubic pain and post void dribbling.  He had 
initially been treated with medication but was now having 
similar symptoms.  However, the veteran felt that he voided 
to completion.  He did not have nocturia, although there was 
occasional urgency.  

May 2002 records showing treatment for the veteran's diabetes 
note that he did not have polyuria.  

The veteran was afforded a VA examination in June 2005.  He 
had a history of surgery in 1978 to remove his varicocele.  
During the day he now urinated three times, at intervals of 
one hour; and during the night he urinated three times, at 
intervals of two hours.  He had problems starting urination 
and the urine flow was weak, hesitant, with decreased force 
and uncontrollable.  He had urinary incontinence but did not 
require a pad or absorbent material.  The veteran was also 
experiencing sexual dysfunction.  On examination, there was 
mild prostate enlargement.  The penis was abnormal, with 
total removal of the glans.  The testicles were normal.  
There were no abnormal findings on urinalysis.  The diagnosis 
was surgery for left varicocele.  

August 2005 treatment records state that the veteran's main 
complaint was of pain in his left testicle.  He had also 
experienced urgency and frequency over the past several 
years.  

The veteran underwent an ultrasound of the scrotum in 
November 2005, which revealed a small left hydrocele.  
Additional November 2005 records describe the ultrasound as 
normal.  The veteran reported continued pains on an 
intermittent basis.  He also reported nocturia and hesitancy.  
The assessment was left orchalgia.  It was recommended that 
the veteran wear an athletic supporter.  The assessment 
further included a left varicocele not shown on the 
ultrasound.  

Evaluation prior to October 13, 2000

The private medical records dated from 1998 to 1999 are 
negative for genitourinary complaints.  These records state 
that the veteran was voiding normally.  In addition, the 
November 1998 VA genitourinary examination found that the 
veteran did not have any genitourinary pathology.  

VA treatment records dated July 2000, show narrowing of the 
prostatic urethra.  However, the veteran's only symptom at 
that time was straining.  As the evidence is completely 
negative for any symptoms of voiding dysfunction or urinary 
frequency, and the veteran was not yet experiencing 
obstructive voiding symptomatology other than straining, the 
preponderance of the evidence is against the veteran's claim, 
and the criteria for an evaluation in excess of 10 are not 
met.  38 C.F.R. §§ 4.7, 4.21,  4.115a.  



Evaluation from October 13, 2000

In order to receive an evaluation in excess of 20 percent 
under the criteria for voiding dysfunction, the veteran must 
have urinary leakage which requires the wearing of absorbent 
materials which must be changed two to four times per day.  
Although the veteran notes that he has dribbling after 
voiding which requires him to used absorbent materials in his 
bed, the medical evidence does not show that the veteran 
wears absorbent materials, or that he must change two to four 
times each day.  

To receive an evaluation greater than 20 percent under the 
criteria for urinary frequency, the veteran must have daytime 
voiding of less than one hour, or awaken to void five or more 
times per night.  Although the veteran contends that he 
carries a urine bottle for emergencies, these criteria have 
not been met.  The October 13, 2000 VA treatment records show 
that the veteran experienced nocturia three times per night, 
and this provided the basis for the increase in evaluation to 
20 percent.  However, his nocturia had improved by December 
2000.  The June 2005 VA examination found that the period 
between the veteran's daytime voiding is not less than one 
hour, and that he continues to void three times per night.  

The criteria for obstructed voiding require urinary retention 
with intermittent or continuous catheterization.  This has 
not been demonstrated.  As the criteria for an increased 
evaluation under any of the appropriate dysfunction groups 
have not been met, entitlement to an increased evaluation is 
not shown.  38 C.F.R. §§ 4.115a, 4.115b, Code 7529.

The Board notes that the veteran has complained of left 
testicular pain, and that he attributes this to his service 
connected disability.  However, pain is not listed as one of 
the criteria for an increased evaluation.  See 38 C.F.R. 
§ 4.115a.  Furthermore, there is no medical opinion that 
attributes this pain to the veteran's varicocele.  

The Board observes that private medical records dating from 
1998 to 1999 show that the veteran had pain in his left side 
and leg at that time.  This was not attributed to his 
varicocele, and was stated to be the result of no obvious 
cause.  The Board has considered the appropriateness of an 
evaluation under the rating codes for varicose veins and 
post-phlebitic syndrome, but finds that this is not 
appropriate, as the rating criteria in these codes are 
applicable to the veteran's extremities and not his testicle.  
See 38 C.F.R. §§ 4.20, 4.104, Codes 7120, 7121.   Therefore, 
there is no basis for an increased evaluation due to pain.  

It has also been reported that the veteran uses absorbent 
bedding.  The rating criteria provide for higher ratings 
based on the wearing of absorbent material, but do not 
provide for higher ratings based on the use of absorbent 
bedding.

The veteran's representative has argued that the case should 
be referred for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b).  Under the provisions of 38 C.F.R. 
§ 3.321, in exceptional cases an extraschedular evaluation 
can be provided in the interest of justice.  The governing 
norm in such a case is that the case presents such an unusual 
or exceptional disability picture with such related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case marked interference with employment has not been 
shown.  The VA outpatient treatment records show that the 
veteran has not worked since 1995, due to conditions not 
currently at issue.  The varicocele has not required any 
hospitalization in recent decades.

The veteran's representative seems to concede that marked 
interference with employment or need for frequent 
hospitalization has not been demonstrated, but argues that 
these are not the only exceptional factors that could warrant 
referral for extraschedular rating.  

The representative did not specify what exceptional factors 
would warrant referral of the veteran's claim, although he 
did make reference to the veteran's reports of pain.  
Assuming arguendo that pain alone could be an exceptional 
factor warranting extraschedular consideration, no medical 
professional has attributed the veteran's complaints to the 
service connected left varicocele.  The most recent evidence 
shows that a varicocele was not present on diagnostic 
testing.

Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left varicocele prior to October 13, 2000 is denied. 

Entitlement to an evaluation in excess of 20 percent for a 
left varicocele prior from October 13, 2000 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


